Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 1/12/2021 is acknowledged. 
Claim Objections
Claims 24 and 27 are objected to because of the following informalities:
Claim 24: in line 2, “form” should read “from”.
Claim 27: in line 2, “projections arranged” should read “projections are arranged”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 25, 29, 33-35, and 38-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaupre et al. (US 5,776,155; “Beaupre”). Regarding claims 21, 38, and 40, Beaupre discloses a surgical instrument (figs. 12-15) comprising a transducer assembly (201), wherein the transducer assembly is operable to convert electrical power into ultrasonic vibrations, and a shaft assembly, wherein the shaft assembly comprises an ultrasonic waveguide (232), wherein the ultrasonic waveguide is configured to couple with the transducer assembly, a sheath (206), wherein the ultrasonic waveguide is disposed within the sheath, a by couple the ultrasonic waveguide with the transducer assembly as the shroud is rotated through a first range of motion, and wherein the torque transfer assembly (220) is configured to prevent transfer of torque from the shroud (222) to the ultrasonic waveguide as the shroud is rotated through a second range of motion (col. 14, ll. 25-57; wherein second range of motion represents when torque passes threshold). Regarding claim 40, at least a portion of the ultrasonic waveguide is housed within the shroud (see fig. 12). 
Regarding claim 22, the torque transfer assembly comprises a resilient member (e.g., 224) resiliently biased toward a first position (outward such that it can engage ramp 226), wherein the resilient member is configured to transfer torque from the shroud to the ultrasonic waveguide when the resilient member is in the first position.
Regarding claim 25, the sheath is secured to the ultrasonic waveguide and the torque transfer assembly (220) is configured to transfer the predetermined range of torque from the shroud (222) to the waveguide via the sheath (206) (since the sheath is fixedly attached to the torque transfer assembly as understood in view of col. 14, ll. 25-57).
Regarding claim 29, the torque transfer assembly defines a longitudinal channel (e.g., channel between adjacent members 224; figs. 13, 14), wherein the shroud (222) is configured to 
Regarding claims 33 and 34, the torque transfer assembly (220) comprises a resilient tab (224) configured to prevent transfer of torque from the shroud to the ultrasonic waveguide beyond an upper limit of the predetermined range in a first rotational direction, and to allow transfer of torque from the shroud to the ultrasonic waveguide beyond the upper limit of the predetermined range in a second rotational direction (i.e., rotational direction used to release waveguide from transducer; col. 14, ll. 25-57). 
Regarding claim 35, the resilient tab (224) comprises an angled surface and a substantially flat surface. It is noted that no particular frame of reference is defined in the claim and therefore these limitations (“angled surface”, “flat surface”) are broad. It is further noted that the term “flat” can be broadly construed as being smooth, with indentations or protuberances. 

    PNG
    media_image1.png
    279
    532
    media_image1.png
    Greyscale

Regarding claim 39, the torque transfer assembly is configured such that a transition from the first range of motion to the second range of motion is associated with a predetermined torque threshold as understood in view of col. 14, ll. 24-57. 
Claim(s) 21-28 and 33-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young et al. (US 2007/0282335; “Young”). Regarding claims 21, 38, and 40, Young discloses a surgical instrument (fig. 1) comprising a transducer assembly (50), wherein the by couple the ultrasonic waveguide with the transducer assembly as the shroud (500) is rotated through a first range of motion, and wherein the torque transfer assembly (501) is configured to prevent transfer of torque from the shroud (500) to the ultrasonic waveguide (71) as the shroud is rotated through a second range of motion ([0107]-[0109]). Regarding claim 40, at least a portion of the ultrasonic waveguide is housed within the shroud (figs. 1,2). 
Regarding claim 22, the torque transfer assembly comprises a resilient member (501a) resiliently biased toward a first position, and wherein the resilient member is configured to transfer torque from the shroud to the ultrasonic waveguide when the resilient member is in the first position (figs. 11,12; [0107]-[0109]).
Regarding claim 23, the sheath (72,29) is operable to drive the resilient member (501) to a second position in response to the torque exceeding the upper limit of the predetermined range (via spline gears 29a; fig. 12; [0109]).
Regarding claim 24, the resilient member is unable to transfer torque from the shroud to the ultrasonic waveguide when the resilient member is in the second position ([0109]).
Regarding claim 25, the sheath is secured to the ultrasonic waveguide and wherein the torque transfer assembly (arms 501) is configured to transfer the predetermined range of torque from the shroud to the ultrasonic waveguide via the sheath (72/29; [0109]).
Regarding claims 26 and 27, the sheath comprises a plurality of longitudinal projections (forming spline gears 29a,; fig. 12) arranged in a circumferential array and configured to receive the predetermined range of torque from the shroud of the ultrasonic waveguide. 
Regarding claim 28, wherein each of the plurality of longitudinal projections comprises an angular surface (29b) and a substantially flat surface (surface to which reference number 29a points to in fig. 12).
Regarding claims 33 and 34, the torque transfer assembly comprises a resilient tab (501) configured to prevent transfer of torque from the shroud to the ultrasonic waveguide beyond the upper limit of the predetermined range in a first rotational direction and allows transfer of torque from the shroud to the ultrasonic waveguide beyond the upper limit in a second rotational direction ([0109]).
Regarding claims 35-37, the tab (501) comprises an angled surface (501b) configured to engage the sheath (72/29, specifically at spline gears 29a of the sheath 72/29) in the first rotational direction and a substantially flat surface (side opposite 501b in fig. 11) that is configured to engage the sheath in the second rotational direction.
Regarding claim 39, the torque transfer assembly is configured such that a transition from the first range of motion to the second range of motion is associated with a predetermined torque threshold (as understood in view of [0109]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaupre in view of Wenchell et al. (US 2004/0232201; “Wenchell”) and Lee et al. (US 2008/0046000; “Lee”). Beaupre discloses the invention substantially as stated above including a shroud (222) as claimed, the shroud at least partially containing the torque transfer assembly, but fails to disclose that the shroud includes a first and second body, and the instrument further comprises a retaining ring configured to couple the first and second bodies.
Wenchell discloses that it is known to construct a knob (32; fig. 3) on a handheld surgical instrument from two plastic half-sections (32a, b; fig. 11; [0138]). Wenchell does not expressly disclose how the two plastic half-sections are joined. Lee discloses that it is known to use a retaining ring (846; fig. 9) to couple first and second bodies (812a,812b), forming first and second halves of a handle at the proximal end of a surgical instrument ([0079]). It would have been considered well within the purview of one of ordinary skill in the art to have modified the prior art of Beaupre to construct the knob-like shroud of Beaupre from two half sections joined together with a retaining ring in view of Wenchell and Lee because such a modification can be considered a substitution of one known shroud configuration (i.e., one-piece knob) for another (two knob halves held together by a retaining ring) wherein the results are predictable and there is a reasonable expectation of success. Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Elichman, 168 USPQ 177, 179). Regarding claim 31, the bodies collectively define a recess (indented end section – fig. 9 of Lee) dimensioned to receive the retaining ring as taught by Lee (see fig. 9; bodies 812a,812b – recess formed at indented end). Regarding claim 32, Lee teaches that the retaining ring (846) is configured to couple with the first and second body via snap-fit ([0079]), but fails to expressly teach a friction fit. However, Applicant has not disclosed a particular advantage gained, problem solved, or purpose served by a friction fit and it appears that the prior art as well as the instant device would work equally well with either a friction fit or a snap fit ring. Therefore, such a modification to the prior art of Beaupre as modified in view of Wenchell and Lee is considered a mere design choice and obvious over the prior art of Beaupre as modified in view of Wenchell and Lee.
Claims 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Wenchell and Lee. Young discloses the invention substantially as stated above including a shroud (500) as claimed, the shroud at least partially containing the torque transfer assembly, but fails to disclose that the shroud includes a first and second body, and the instrument further comprises a retaining ring configured to couple the first and second bodies.
Wenchell discloses that it is known to construct a knob (32; fig. 3) on a handheld surgical instrument from two plastic half-sections (32a, b; fig. 11; [0138]). Wenchell does not expressly disclose how the two plastic half-sections are joined. Lee discloses that it is known to use a retaining ring (846; fig. 9) to couple first and second bodies (812a,812b), forming first and second halves of a handle at the proximal end of a surgical instrument ([0079]). It would have been considered well within the purview of one of ordinary skill in the art to have modified the prior art of Young to construct the knob-like shroud (500) of Young from two half sections joined together with a retaining ring in view of Wenchell and Lee because such a modification can be considered a substitution of one known shroud configuration (i.e., one-piece knob) for another (two knob halves held together by a retaining ring) wherein the results are predictable and there is a reasonable expectation of success. Furthermore, it has been held that constructing a Nerwin v. Elichman, 168 USPQ 177, 179). Regarding claim 31, the bodies collectively define a recess (indented end section – fig. 9 of Lee) dimensioned to receive the retaining ring as taught by Lee (see fig. 9; bodies 812a,812b – recess formed at indented end). Regarding claim 32, Lee teaches that the retaining ring (846) is configured to couple with the first and second body via snap-fit ([0079]), but fails to expressly teach a friction fit. However, Applicant has not disclosed a particular advantage gained, problem solved, or purpose served by a friction fit and it appears that the prior art as well as the instant device would work equally well with either a friction fit or a snap fit ring. Therefore, such a modification to the prior art of Young as modified in view of Wenchell and Lee is considered a mere design choice and obvious over the prior art ofYoung as modified in view of Wenchell and Lee.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






KSH 2/25/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771